Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the interview conducted on May 3, 2021 and the Terminal Disclaimer filed May 10, 2021.


EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in a telephone interview with Dorothy Deng (Reg. No. 70,622) on May 3, 2021.

5.	The application has been amended as follows:
1. (Currently Canceled).

2. (Currently Amended) The method of claim [[1]]4, wherein, for the particular client, the subset of the plurality of servers assigned to the particular client and respective load weights in the subset assigned thereto are determined based upon the number of servers in the plurality of servers, the number of clients in the plurality of clients, and an identifier of the client.

3. (Currently Amended) The method of claim [[1]]4, wherein the assigning a different subset of the plurality of servers to each respective client comprises: evenly dividing the plurality of servers into said subsets based upon the number of servers in the plurality of servers and the number of clients in the plurality of clients.

6. (Currently Amended) A load balancing computer processing system, comprising a plurality of clients, each respective client comprising communication circuitry and a processor,
wherein the processor is configured to control the communication circuitry of the respective client to distribute processing requests to a respective subset of a plurality of servers over a communication network by transmitting a first weighted-quantity of the processing requests to each of one or more of the servers in the respective subset and transmitting to at least one other server in the respective subset a second weighted-quantity of the processing requests, the second weighted-quantity being a fraction of the first weighted-quantity such that the respective client is configured to distribute a same volume of processing requests as other clients in the plurality of clients and such that at least one server of the plurality of servers is assigned to multiple clients,
wherein the first weighted-quantity and the second weighted-quantity are determined based upon at least the number of servers in the plurality of servers, and the number of clients in the plurality of clients,
wherein the load balancing computer processing system further comprises a control server, the control server is configured to determine the respective subset of servers and a proportion of processing requests to be sent to each server in the respective subset based upon information about other said clients, information about the plurality of servers, size of the respective subset of servers, and a unique identifier for the client, 
wherein determining the respective subset of servers and the proportion of processing requests to be sent to each server in the respective subset comprises: 
evenly dividing the plurality of servers into subsets of servers based upon the number of servers in the plurality of servers and the number of clients in the plurality of clients, and wherein determining the respective subset of servers and the proportion of processing requests to be sent to each server in the respective subset further comprises: 
representing the plurality of servers in a continuous logical ring, with a respective slice of a first  width in the ring representing each server; 
evenly dividing the ring into sub-portions of a second width, a total number of the sub-portions being equal to the number of clients in the plurality of clients; and 
determining the respective subset based upon a corresponding one of the sub-portions.

19. (Currently Canceled).

20. (Currently Amended) The load balancing computer processing system according to claim [[19]]6, wherein determining the respective subset of servers and the proportion of processing requests to be sent to each server in the respective subset comprises:
determining the number of clients in the plurality of clients, the number of the servers in the plurality of servers, a specified subset size, and a respective identifier for each client in the plurality of clients;
assigning, to each client in the plurality of clients, the respective subset of servers selected from the plurality of servers, wherein the respective subset has a size corresponding to the specified subset size; and
for each client in the plurality of clients, determining the proportion of processing requests to be sent to each server in the respective subset based upon projected use of each server in the respective subset of servers assigned to the client.

21. (Currently Canceled).

22. (Currently Canceled).

24. (Currently Amended) A non-transitory computer readable storage medium storing computer program instructions that, when executed by at least one processor of a client in a computer processing system, causes the client to balance load distributed over a communication network among a plurality of servers, comprising:
determining a total number of the plurality of servers as a server set size, a total number of a plurality of clients as a client set size, an unique identifier assigned to the client, and a subset size for the client, the subset size being a total number of servers to be connected with the client; and
based upon the determined server set size, client set size, subset size, and identifier assigned to the client, determining a subset of servers from the plurality of servers, and relative load weights for servers in the selected subset, so that a same volume of processing requests is distributed to the plurality of servers by the client as other clients in the plurality of clients, each of the relative load weights indicating relative amounts of processing requests transmitted from the client to respective server in the subset, and the selected subset having a size of at least the determined subset size and of a same size as respective subsets of selected by each other client in the plurality of clients,
wherein at least one of the relative load weights for one server in the selected subset is a fraction of another of the relative load weights for another server in the selected subset, and
wherein determining the subset of servers and the relative load weights for servers in the selected subset comprises: 
representing the plurality of servers in a continuous logical ring, with a respective slice of a first width in the ring representing each server; 
evenly dividing the ring into sub-portions of a second width, a total number of the sub-portions being equal to the number of clients in the plurality of clients; and 
determining the respective subset based upon a corresponding one of the sub-portions.


Allowable Subject Matter
6.	Claims 2-7, 9-18, 20, 23, and 24 are allowable over prior art of record in light of the Examiner’s Amendment above.

7.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein the assigning a different subset of the plurality of servers to each respective client comprises: representing the plurality of servers in a continuous logical ring in a memory, with a respective server slice of a first width in the ring representing each server; evenly dividing the ring into sub-portions of a second width, the number of the sub-portions being equal to the number of clients in the plurality of clients; and assigning the subset to the respective client based upon a corresponding one of the sub-portions” as recited in independent claim 4.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein determining the respective subset of servers and the proportion of processing requests to be sent to each server in the respective subset comprises: evenly dividing the plurality of servers into subsets of servers based upon the number of servers in the plurality of servers and the number of clients in the plurality of clients, and wherein determining the respective subset of servers and the proportion of processing 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein determining the subset of servers and the relative load weights for servers in the selected subset comprises: representing the plurality of servers in a continuous logical ring, with a respective slice of a first width in the ring representing each server;  evenly dividing the ring into sub-portions of a second width, a total number of the sub-portions being equal to the number of clients in the plurality of clients; and determining the respective subset based upon a corresponding one of the sub-portions” as recited in independent claim 24.
Although prior art teaches assigning servers to clients (resource allocation) in a load balancing environment, Petit-Huguenin (US 10,757,176) or any prior art of record fails to explicitly teach “wherein the assigning a different subset of the plurality of servers to each respective client comprises: representing the plurality of servers in a continuous logical ring in a memory, with a respective server slice of a first width in the ring representing each server;  evenly dividing the ring into sub-portions of a second width, the number of the sub-portions being equal to the number of clients in the plurality of clients; and assigning the subset to the respective client based upon a corresponding one of the sub-portions”.  For at least these reasons, claims 2-7, 9-18, 20, and 23 are allowable.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/

May 5, 2021